Citation Nr: 1235884	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from September 1979 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 RO rating decision that denied service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

In November 2011, the Board, in pertinent part, remanded the issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, for further development.  

The Board observes that in a November 2011 decision, the RO granted service connection and a noncompensable rating for headaches, effective May 18, 2006.  The Veteran filed a notice of disagreement in March 2012 and a statement of the case was issued in September 2012.  The record does not reflect that a timely substantive appeal has been submitted as to that issue and the RO has not certified that issue to the Board.  Thus, the Board does not have jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  


FINDING OF FACT

The Veteran's current left knee disability began more than two years after service, was not caused by any incident of service, and was not caused by or permanently worsened by his service-connected right knee disability.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, and is not proximately due to or the result of a service-connected right knee disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, in March 2007 letter, VA notified the Veteran of the elements necessary to substantiate his claim.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a September 2012 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained a medical examination, with an addendum opinion, in relation to this claim.  Further, The Board points out that VA attempted to schedule the appellant for VA examinations in relation to this claim.  The Board notes, however, that he failed to report for the examinations.  See 38 C.F.R. § 3.655; See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran is service-connected for a right knee disability (degenerative joint disease).  Service connection is also in effect for a bipolar disorder and for headaches.  The Veteran contends that he has a left knee disability that is related to service, or, more specifically, that is related to his service-connected right knee disability.  The Veteran reports that after his discharge from service, he endured a lot of pain in his left knee.  He states that he was treated for left knee arthritis in approximately 1981.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any left knee disabilities.  Such records do show treatment for right knee problems.  

The first post-service evidence of any left knee disability is in January 1983, more than two years after the Veteran's period of service.  

A January 1983 statement from R. I. Ottenberg, M.D., notes that the Veteran had been working as a security guard and that he did wear a back brace.  It was reported that the Veteran did have several physical therapy treatments at a private hospital, but that they did not help his back disability.  Dr. Ottenberg also indicated that the Veteran also had occasional diffuse arthralgia involving his knees and his ankles.  A diagnosis as to left knee disability was not specifically provided at that time.  

Subsequent post-service private and VA treatment records show treatment for left knee disabilities on numerous occasions.  The Veteran was also treated for his service-connected right knee disability.  

For example, a January 1995 private treatment report from Rhode Island Hospital indicates that the Veteran was seen for left leg pain.  The examiner reported that the Veteran had a past medical history of left lower extremity phlebitis and left knee arthritis.  A diagnosis, as to the Veteran's left knee, was not specifically provided at that time.  

A July 1995 private treatment report from Rhode Island Hospital notes that the Veteran was seen for complaints including chronic pain throughout the lower extremities.  It was noted that the Veteran had a past medical history that included arthritis of the bilateral knees.  

A January 2007 VA orthopedic examination report notes that the Veteran's claims folder was reviewed.  The Veteran essentially reported information regarding his service-connected right knee disability.  The diagnosis was degenerative joint disease, bilateral knees, right greater than left.  The examiner indicated that it was her opinion that while the Veteran had bilateral arthritic changes and symptoms, his right knee had been symptomatic for many years since his time in the service and was worse than his left knee.  It was noted that the Veteran was experiencing traumatic degenerative joint disease of his right knee.  The examiner commented that degenerative joint disease of the left knee was more likely than not due to increased stress from the right knee pain and disability.  

In an addendum to the January 2007 VA examiner, apparently dated in February 2007, reported that based on the evidence in the service treatment records and the Veteran's current diagnoses and symptoms, it was more likely than not that his right knee condition was related to his treatment during military service.  

In another February 2007 addendum to the January VA orthopedic examination report, the examiner remarked that it was at least as likely as not that the original injury during military service was the cause of the Veteran's right knee degenerative joint disease.  

In a subsequent April 2007 addendum to the January 2007 VA orthopedic examination report, the examiner reported that there was an error in the initial diagnosis in the January 2007 VA orthopedic examination report.  The examiner indicated that the diagnosis was bilateral degenerative joint disease of the knees, right greater than left, with the right knee secondary to trauma in service, and the left knee due to normal wear and tear.  

A November 2007 statement from F. E. Mirrer, M.D., notes that the Veteran presented with a chief complaint of left knee pain.  The Veteran reported that he had suffered from left knee pain on and off for almost fifteen years.  He stated that he felt that his left knee problems were related to his right knee because he had suffered from right knee pain for many, many years and he believed that he was favoring that side and had overstressed his left knee.  The Veteran indicated that his pain was primarily over the medial aspect of the left knee and would come and go with activities.  As to an impression, Dr. Mirrer indicated that the Veteran probably did have a medial meniscus tear.  Dr. Mirrer reported that he was going to order a magnetic resonance imaging (MRI) study.  

A November 2007 report of a MRI study from The Imaging Institute, Open MRI Medical Imagine, relates an impression of mild instrasubstance signal intensity of the menisci consistent with mild degeneration and no discrete meniscal tear, as well as mild degenerative changes of the medial joint compartment.  

The Board observes that this claim was remanded in November 2011, partly to schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed left knee disability, to include as secondary to a service-connected right knee disability.  The record indicates that the Veteran failed to report for examinations scheduled in January 2012 and August 2012.  The Board reminds the Veteran that the duty to assist is not a "one-way street."  The applicable case law provides that if a claimant wishes help, he "cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, pursuant to 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  Because the Veteran failed to undergo the scheduled VA examinations, the Board must proceed to adjudicate the claim based on the evidence of record.  

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the opinions provided by the examiner regarding the etiology of the Veteran's left knee disability pursuant to the January 2007 VA orthopedic examination report and the April 2007 addendum appear to be somewhat clearly contradictory.  At the January 2007 VA orthopedic examination, after a review of the claims file, the examiner specifically indicated that the Veteran's degenerative joint disease of the left knee was more likely than not due to increased stress from the right knee pain and disability.  The Board observes, however, that in the subsequent April 2007 addendum, the examiner specifically stated that there was an error in her initial diagnosis in the January 2007 VA orthopedic examination report.  The examiner commented that the Veteran's degenerative joint disease of the left knee was due to normal wear and tear.  

The Board finds that because the VA examiner specifically stated that there was an error in her initial diagnosis in the January 2007 VA orthopedic examination report, and she stated that the Veteran's left knee disability was due to normal wear and tear, the Board finds that the opinion, pursuant to the April 2007 addendum, is more probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  The Board observes that the Veteran's failure to report for scheduled examinations leaves no other option than to find that the April 2007 addendum opinion is the more probative in this matter.  Additionally, the Board notes that the 2007 statement from F. E. Mirrer, M.D., solely reports that Veteran's history and does not include any opinions as to the etiology of the Veteran's left knee disability.  

The probative medical evidence does not suggest that the Veteran's current left knee disability is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his current left knee disability began more than two years after his period of service, without relationship to any incident of service.  Additionally, the probative medical evidence fails to indicate that the Veteran's current left knee disability was caused or worsened by his service-connected right knee disability.  

The Veteran has asserted that his claimed left knee disability had its onset during his period of service, or, more specifically, that it is related to his service-connected right knee disability.  Although the Veteran is competent to report that he had left knee symptoms during service or since service, he is not competent to diagnose his claimed left knee disability as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and a medical opinion from a medical professional has not related his left knee disability to his period of service, or to his service-connected ischemic right knee disability.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau.  

The weight of the competent medical evidence demonstrates that the Veteran's left knee disability years after his period of service, was not caused by any incident of service, and is not proximately due to or the result of his service-connected right knee disability.  The Board concludes that neither direct nor secondary service connection for a left knee disability is warranted.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


